Citation Nr: 1703548	
Decision Date: 02/07/17    Archive Date: 02/15/17

DOCKET NO. 13-06 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in Huntington, West Virginia


THE ISSUES

1. Entitlement to service connection bilateral hearing loss. 

2. Entitlement to service connection for tinnitus. 

3. Entitlement to service connection for coronary artery disease, to include as secondary to herbicide exposure. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Wozniak, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Air Force from May 1970 to March 1974.

This matter came before the Board of Veterans' Appeals (Board) on appeal from February, March and July 2010 decisions of the Huntington, West Virginia, Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ). VA will notify the appellant if further action is required.


REMAND

In his February 2013 VA Form 9s, the Veteran requested a Central Office hearing before a Veterans Law Judge. The requested Board hearing has not been scheduled.

The case is REMANDED for the following action:

Schedule the Veteran for the requested Central Office hearing. Appropriate action should be taken to inform the Veteran of the scheduled hearing.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2016).




